Title: To George Washington from John Marsden Pintard, 15 August 1794
From: Pintard, John Marsden
To: Washington, George


               
                  Sir
                  Madeira [Portugal] 15th August 1794
               
               Presuming that your Supply of Madeira May want Replenishing (It being nine months Since the last was Shiped to you) I have taken the liberty to put on board My Brig The Edward Capt. Thomas Linnell two pipes of choice old wine which I have addressed to my Freinds Messr Pettit and Bayard to be delivered to your order. herewith you have an Invoice of their cost with the freight Included which you will be pleased to order paid unto my Said Freinds Messr Petitt & Bayard I have the Honor to be with profound Respect Sir Your Most obedient and devoted Humble Servant
               
                  John M. Pintard
               
             